Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments have overcome the previous 112(b) rejections, thus the rejections are withdrawn.
Applicant’s amendment have also overcome the prior art of record.  An updated search was conducted which did not yield any references that teach the inventive concept of “responsive to a discrepancy between the document information and the human resources information in the database outside of the computer system relating to the document, sending an update query to the service; and updating the human resources information in the database outside of the computer system relating to the document using the document information and forming updated human resources information” in the context of using a live view of the document.
As argued by Applicant, Hinski fails to disclose updating the information in the database using the document information.  The Examiner is persuaded by Applicant’s arguments that Hinski only displays retrieved information onto a live view of a document.
In the closest non-patent literature, Hull (J. J. Hull et al., "Paper-Based Augmented Reality," 17th International Conference on Artificial Reality and Telexistence (ICAT 2007), Esbjerg, Denmark, 2007, pp. 205-209, doi: 10.1109/ICAT.2007.49.) discloses a new method of interacting with documents termed Paper-Based Augmented Reality that links patches of text to electronic data and uses a camera phone as the recognition device. This brings a new level of interactivity to paper documents and allows them to be updated without reprinting them, but fails to disclose the stored electronic data based on a discrepancy in the paper-based document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629